DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sanders Hillis on 6/2/21.


Claims

 1. (Currently Amended) An appliance system comprising: 
a plurality of pumps included in a lower portion of a structural frame, the pumps driven by an electric power source to selectively extract a flow of liquid from a sump basin in which the lower portion of the structural frame is inserted and discharge the flow of liquid at an outlet; 

a level sensor configured to measure a level of the liquid in the sump basin; 
a controller circuitry disposed in the shroud positioned above the sump basin, the controller circuitry configured to control cooperative operation of the pumps and to monitor and store in memory operational parameters comprising pump start frequency, run duration and sump basin level based on the level of liquid measured by the level sensor, and a sump basin level setpoint, the controller circuitry further configured to automatically adjust the setpoint of the sump basin level based on the operational parameters and a local water table value; and 
a cover configured to cover a top opening of the sump basin and provide a divider between the controller circuitry disposed in the shroud and the plurality of pumps included in the lower portion of the structural frame. 

6. (Currently Amended) The appliance system of claim 2, wherein the cover comprises a circular member with opposing planar surfaces formed therein to include a viewing window through which the pumps are viewable, and the first leg and the second leg abut [[a]] at least one of the planar surfaces of the cover on opposite ends of the viewing window. 

9. (Currently Amended) An appliance system comprising: 

a cover having opposing planar surfaces and sized for receipt and sealing of an opening to a sump basin; 
a structural frame forming a shroud positioned on the cover external to the sump basin, the shroud being a housing including a controller enclosure; 
a controller circuitry disposed in the controller enclosure; 
a structural frame positionable in the sump basin below the cover; 
a level sensor configured to measure a level of the liquid in the sump basin; and 
a plurality of pumps disposed in the structural frame, the pumps electrically coupled with the controller circuitry via quick disconnect cables routed internally through the structural frame and the cover into the sump basin, the pumps selectively operable by the controller circuitry to evacuate a liquid from the sump basin, and the controller circuitry is configured to monitor and store in memory operational parameters comprising pump start frequency, run duration and sump basin level based on the level of liquid measured by the level sensor, and a sump basin level setpoint, the controller circuitry further configured to automatically adjust the setpoint of the sump basin level based on the operational parameters and a local water table value. 
10. (Currently Amended) The appliance system of claim 9, wherein the level sensor is disposed on the structural frame, the level sensor comprising a pressure sensor configured to supply a pressure representative of a level of liquid in the sump basin to the controller circuitry. 

15. (Canceled).

16. (Currently Amended) An appliance system comprising: 
a cover forming a planar surface sized to extend beyond a plurality of peripheral edges of a sump basin; 
a shroud comprising a plurality of spaced apart legs abutting the planar surface of the cover at a first end of the legs, a second end of the legs respectively coupled with a controller enclosure formed in the shroud at [[a]] the second end of the legs, the second end opposite the first end; 
a plurality of pumps fixedly mounted in a structural frame, the structural frame positionable in the sump basin below the cover and the shroud; 
a controller circuitry disposed in the controller enclosure and configured to monitor a liquid level in the sump basin and control a plurality of power sources to selectively energize one or more of the pumps with one or more of the power sources to evacuate a liquid from the sump basin in response to the liquid level; and 
a motion sensor configured to sense motion in an area around the appliance system, wherein the cover is at least partially transparent, and the controller circuitry is configured to receive a signal from the motion sensor indicative of motion around the appliance system and energize a light source included in the sump basin in response thereto, an interior of the sump basin viewable through the at least partially transparent cover. 

18. (Currently Amended) The appliance system of claim 16, wherein the controller circuitry is further configured to monitor an energy capacity of a plurality of batteries and a plurality of DC power supplies; and the controller circuitry is further configured to selectively energize one of the pumps with DC power from a respective one of the batteries or DC power supplies selected by the controller circuitry as having sufficient energy capacity available to supply [[a]] the selected pump. 

19. (Currently Amended) The appliance system of claim 18, wherein the controller circuitry is configured to energize all of the pumps with the DC power supplies at full pump flow to automatically perform realtime battery load testing, or in response to a rate of change of the level in the sump basin exceeding a predetermined value, or a combination thereof. 

20. (Canceled). 


Allowable Subject Matter
Claims 1-14, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 9, the prior art of record does not disclose, in addition to the other limitations of the claims, the limitations of the controller circuitry further configured to automatically adjust the setpoint of the sump basin level based on the operational parameters and a local water table value.
The closest prior art of record is Courtney. Courtney discloses using information regarding a water table level located in proximity to a geographical location of the sump pump to detect a correlative value exceeding a threshold and notifying the user. Courtney does not disclose this water table information is used to adjust the setpoint of the sump basin level based on the operational parameters and a local water table value as claimed in claims 1 and 9.
 Regarding claim 16, the prior art of record does not disclose, in addition to the other limitations of the claims, the limitations of the cover is at least partially transparent, and the controller is configured to receive a signal from the motion sensor indicative of motion around the appliance and energize a light source included in the sump basin in response thereto, an interior of the sump basin viewable through the at least partially transparent cover.
The closest prior art of record is Bramble. Bramble discloses the use of a transparent lid for a sump pump but does not disclose the controller is configured to receive a signal from the motion sensor indicative of motion around the appliance and energize a light source included in the sump basin in response thereto as claimed in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/             Examiner, Art Unit 3746                                                                                                                                                                                           
/DEVON C KRAMER/             Supervisory Patent Examiner, Art Unit 3746